UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 02-4397
MARY JANE MEADOWS,
            Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Western District of Virginia, at Roanoke.
                  James C. Turk, District Judge.
                           (CR-01-29)

                      Submitted: January 16, 2003

                      Decided: February 10, 2003

   Before WILKINS, TRAXLER, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Anthony F. Anderson, Melissa W. Friedman, Roanoke, Virginia, for
Appellant. John L. Brownlee, United States Attorney, Jennie L. M.
Waering, Assistant United States Attorney, Ly T. Nguyen, Third Year
Law Intern, Roanoke, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. MEADOWS
                               OPINION

PER CURIAM:

   Mary Jane Meadows was convicted by a jury of robbery, in viola-
tion of 18 U.S.C. § 2113(b) (2000), and sentenced to 36 months’
imprisonment. Meadows’ sole argument on appeal is that the district
court should have instructed the jury regarding the "value" of the
items stolen, and accordingly, should also have submitted a jury
instruction concerning the lesser-included offense of bank larceny of
less than $1000. Specifically, she maintains that because the proof
work she was charged with taking also consisted of checks and
receipts, the jury should have been given an opportunity to determine
their market value. She argues that the jury could have found that the
market value of the checks to an individual other than the endorsee
may have been significantly less than the amount of the checks. She
therefore contends that the jury could have found the total amount to
be less than $1,000 and, accordingly, she was entitled to a lesser-
included offense instruction.

   The trial court’s decision not to give a requested jury instruction is
reviewed for abuse of discretion. United States v. Russell, 971 F.2d
1098, 1107 (4th Cir. 1992). A defendant is not entitled as a matter of
course to a lesser-included offense instruction. United States v.
Wright, 131 F.3d 1111, 1112 (4th Cir. 1997); see Keeble v. United
States, 412 U.S. 205, 208 (1973) (finding lesser-included offense
instruction warranted only when evidence supports conviction for
such offense). Rather, such an instruction is warranted when "proof
of the element that differentiates the two offenses [is] sufficiently in
dispute that the jury could rationally find the defendant guilty of the
lesser offense but not guilty of the greater offense." Wright, 131 F.3d
at 1112 (internal quotation marks omitted). An element is "suffi-
ciently in dispute" if the evidence is "sharply conflicting" or the jury
could fairly infer from the evidence that the lesser, but not the greater,
offense was proved. Id. (internal quotation marks omitted).

   Although 18 U.S.C. § 2113 does not contain a definition of
"value," two other provisions define the term. Section 18 U.S.C.
§ 641 (2000) defines "value" as "face, par, or market value, or cost
price, either wholesale or retail, whichever is greater." Section 18
                      UNITED STATES v. MEADOWS                         3
U.S.C. § 2311 (2000) defines "value" as the "face, par, or market
value, whichever is the greatest . . . ."

   Meadows claims that the government presented no value of the
proof work to the jury; therefore, the only thing of value proven by
the government was the cash which totaled less than $1000. Meadows
relies on the following two cases to support this proposition. In
United States v. Luckey, 655 F.2d 203, 205 (9th Cir. 1981), the Ninth
Circuit Court of Appeals held that the value of a stolen blank check
was "what someone would be willing to pay to gain possession of the
stolen blank dividend check." In United States v. DiGilio, 538 F.2d
972, 979 (3rd Cir. 1976), the Third Circuit Court of Appeals held that
the government had to prove the "market value" of certain govern-
ment records, the value to be determined by market forces—"the price
at which the minds of a willing buyer and a willing seller would
meet."

   Meadows’ reliance, however, is misplaced. In both of the above-
mentioned cases, unlike in the present case, there was no face value
on the stolen items. Therefore, the courts resorted to other methods
of determining their value. It is well recognized that, if available, the
value of a stolen instrument is its face value. United States v. Bauer,
713 F.2d 71, 73 (4th Cir. 1983) (holding that the value of stolen U.S.
Savings Bonds was the face value of the bonds); see also United
States v. Alberico, 604 F.2d 1315, 1321 (10th Cir. 1979) (holding
market value unnecessary when face value is available); United States
v. Sarkisian, 545 F.2d 1237 (9th Cir. 1976) (refusing to consider mar-
ket value, or thieves’ market, of stolen check when it has a face
value); United States v. Tyler, 474 F.2d 1079, 1080 (5th Cir. 1973)
(finding under § 2113 a check’s face value is persuasive evidence as
to the check’s value); United States v. Lee, 454 F.2d 190, 192 (9th
Cir. 1972) (holding the value of stolen check is its face value). Here,
the value of the stolen instruments was established by the face value
of the items, over $1000; consequently, the government was not
required to establish the items’ market value.

   Because the evidence of the value of the stolen items was not
sharply conflicting and the defense presented no evidence disputing
the value of the proof work, we find that the evidence did not support
a jury instruction for the lesser-included offense. Since the combined
4                     UNITED STATES v. MEADOWS
face value of the stolen items is without dispute greater than $1000,
a jury instruction on the lesser-included offense was not warranted.
We therefore find that the district court did not abuse its discretion in
declining to instruct the jury regarding the lesser-included offense.

   Accordingly, we affirm Meadows’ conviction and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                            AFFIRMED